Citation Nr: 0939923	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-00 112A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities.

4.  Entitlement to service connection for a wound above the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 through 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for a wound to the left 
shoulder.  However, this claim was withdrawn by the Veteran 
in September 2008, in a writing mailed to the RO, prior to 
certification of his appeal in March 2009.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1968 to June 1971.

2.	On May 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


